Exhibit23.1 Consent of Independent Registered Public Accounting Firm Aspyra,Inc. Calabasas, CA We hereby consent to the incorporation by reference in the Registration Statements on Forms S-8 (File No.333-71599 and file No.333-138795) and on Forms S-3 (File No.333-150599, file No.333-134926, and file No. 333-150599) of our report datedApril 10, 2009, relating to the consolidated financial statements of Aspyra,Inc. appearing in the Company’s Annual Report on Form10-K for the year ended December31, BDO Seidman, LLP Los Angeles, California April10,
